DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 17/180,190 is responsive to Request for Continued Examination (RCE) filed on 06/26/2022, in response to the Final Rejection 01/26/2022. Claims 1, 2, 4, 11 and 12 have been amended. Currently, claims 1-12 are pending and are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Arguments
4.	Applicant's Remarks see pages 6-11, filed on 06/26/2022, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant amends and urges that Hannuksela does not explicitly disclose “receiving data from a bitstream carrying data for video pictures in a plurality of different layers, wherein at least one of the plurality of layers comprises temporal sublayers that correspond to levels in a hierarchical temporal prediction structure, each temporal sublayer associated with a temporal identifier; receiving an inter-layer prediction constraint parameter, the inter- layer prediction constraint parameter indicating a maximum temporal identifier; and reconstructing a first picture in a first layer by performing inter-layer prediction by referencing data of an Adaptation Parameter Set (APS) in a second layer, wherein the second layer is among the at least one of the plurality of layers, wherein the maximum temporal identifier is specific to a combination of the first layer and the second layer, and wherein the temporal identifier of the temporal sublayer to which the APS belongs satisfies the received inter-layer prediction constraint parameter” as amended in claim 1 (see pages 6-8: Applicant’s remarks). 
	The Examiner respectively disagrees. Hannuksela fairly disclose the temporal_id_plus1 syntax element may be regarded as a temporal identifier for the NAL unit, and a zero-based TemporalId variable may be derived as follows: TemporalId=temporal_id_plus1-1. TemporalId equal to 0 corresponds to the lowest temporal level (see paragraphs 0221, 0391). Hannuksela further teaches that the VPS may also include information on temporal sub-layers, TemporalId-based constraints on inter-layer prediction, and other constraints on inter-layer prediction (see paragraph 0362), and a maximum temporal identifier, max_tid_ref present_flag equal to 1 specifies that the syntax element max_tid_il_ref_pics_plus1[i][j] is present (see paragraphs 0366, 0367), Fig. 10 and paragraphs 0464, 0465 also illustrate and disclose setting the maximum temporal identifier - max_tid_il_ref_pics_plus1 syntax element between the base and enhancement layer equal to 2. Moreover, Hannuksela discloses an Adaptation Parameter Set (APS), which includes parameters that are likely to be unchanged in several coded slices but may change for example for each picture or each few pictures and an identifier, referred to as aps_id syntax element, is included in APS NAL unit, and included and used in the slice header to refer to a particular APS (see paragraph 0241, 0246).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannuksela (US2019/0320192A1) (hereinafter Hannuksela).
	Regarding claim 1, Hannuksela discloses a video decoding method (e.g. see Fig. 12: decoding method; Fig. 18, paragraphs 0009, 0064, 0534: decoder), comprising:
	receiving data from a bitstream carrying data for video pictures in a plurality of different layers (e.g. see paragraphs 0071, 0072, 0074: first and second scalability layers; Figs. 8-11, paragraph 0467, 0470: different layers such as base layer and enhancement layer), wherein at least one of the plurality of layers comprises temporal sublayers that correspond to levels in a hierarchical temporal prediction structure (e.g. see abstract, paragraphs 0075, 0362, 0491: temporal sub-layer; Figs. 8, 11-12, paragraphs 0256, 0470), each temporal sublayer associated with a temporal identifier (e.g. paragraphs 0221, 0391: temporal_id_plus1 syntax element may be regarded as a temporal identifier; also see paragraphs 0362, 0366: a temporal identifier - TemopralID);
	receiving an inter-layer prediction constraint parameter (e.g. see paragraphs 0177, 0303, 0358: set of constraints; also see paragraphs 0362, 0419), the inter-layer prediction constraint parameter indicating a maximum temporal identifier (e.g. see paragraphs 0362, 0366, 0367: a maximum temporal identifier such as max_tid_ref_pics_plus1 [i] [j]; also see Fig. 10, paragraphs 0464, 0465: maximum temporal identifier - max_tid_il_ref_pics_plus1 syntax element between the base and enhancement layer); and
	reconstructing a first picture in a first layer by performing inter-layer prediction by referencing data (e.g. see Fig. 4, paragraphs 0167, 0170, 0199: reconstructing the images; paragraphs 0321, 0325, 0326: reconstructing the pictures of base layer and enhancement layer; Figs. 8-11) of an Adaption Parameter Set (APS) in a second layer (e.g. see paragraphs 0241, 0246: an Adaptation Parameter Set (APS)), wherein the second layer is among the at least one of the plurality of layers (e.g. see paragraphs 0272, 0272, 0323: one or more enhancement layers; also see paragraphs 0342, 0358, 0405),
	wherein the maximum temporal identifier is specific to a combination of the first layer and the second layer (e.g. see paragraphs 0362, 0366, 0367: a maximum temporal identifier such as max_tid_ref_pics_plus1 [i] [j]; also see Fig. 10, paragraphs 0464, 0465: maximum temporal identifier - max_tid_il_ref_pics_plus1 syntax element between the base and enhancement layer), and
	wherein the temporal identifier of the temporal sublayer to which the APS (e.g. see paragraphs 0241, 0246: an Adaptation Parameter Set (APS)) belongs satisfies the received inter-layer prediction constraint parameter (e.g. see paragraphs 0221, 0391: temporal_id_plus1 syntax element may be regarded as a temporal identifier; paragraphs 0177, 0303, 0358, 0362: set of constraints).
	Regarding claim 2, Hannuksela discloses the video decoding method of claim 1, wherein the data of the video pictures are carried in network access level (NAL) units (e.g. see paragraphs 0017, 0198, 0218: NAL unit) and wherein the temporal identifier of the referenced data is coded in a header of a NAL unit (e.g. see paragraphs 0221, 0227, 0240: the temporal_id_plus1 syntax element may be regarded as a temporal identifier for the NAL unit; also see Figs. 8-11, paragraphs 0419, 0458, 0459) carrying video content of the APS (e.g. see paragraphs 0241, 0246: an Adaptation Parameter Set (APS)).
	Regarding claim 3,   Hannuksela discloses the video decoding method of claim 1, wherein the inter-layer prediction constraint parameter is signaled in a video parameter set (VPS) (e.g. see paragraphs 242, 0244, 0245: a video parameter set (VPS)) that is applicable to the first picture when a particular flag in the VPS indicates that the inter-layer prediction constraint parameter is present (e.g. see paragraphs 0291, 0296, 0362: VPS and constraints on inter-layer prediction).
	Regarding claim 4,   Hannuksela discloses the video decoding method of claim 1, wherein the temporal identifier of the temporal sublayer to which the APS belongs satisfies the received inter-layer prediction constraint parameter (e.g. see paragraphs 0177, 0303, 0358: set of constraints; also see paragraphs 0362, 0419) when the temporal identifier is less than or equal to the maximum temporal identifier (e.g. see paragraphs 0221, 0391: temporal identifier; paragraphs 0362, 0366, 0367: a maximum temporal identifier such as max_tid_ref_pics_plus1 [i] [j]; also see Fig. 10, paragraphs 0464, 0465: maximum temporal identifier - max_tid_il_ref_pics_plus1 syntax element between the base and enhancement layer)).
	Regarding claim 5,   Hannuksela discloses the video decoding method of claim 1, further comprising excluding a third picture to be used as reference for inter-layer prediction of the first picture when the third picture (e.g. see abstract, paragraphs 0083, 0449: a third picture on a second layer and on a temporal sub-layer) is associated with a temporal identifier that is greater than the maximum temporal identifier (e.g. see paragraphs 0330, 0367, 0391: a greater maximum "temporal_id"; also see Fig. 10, paragraphs 0464, 0465).
	Regarding claim 6, Hannuksela discloses the video decoding method of claim 1, further comprising bypassing inter-layer prediction for the first picture when the inter-layer prediction constraint parameter is set to zero (e.g. see paragraphs 0177, 0303, 0358: set of constraints; paragraphs 0221, 0242, 0251: set to zero).
	Regarding claim 7,   Hannuksela discloses the video decoding method of claim 1, wherein the inter-layer prediction constraint parameter is applicable when the second layer is used as a reference layer for inter-layer prediction of the first layer and not applicable when another layer is used as the reference layer for inter-layer prediction of the first layer (e.g. see paragraphs 0177, 0303, 0358: set of constraints; paragraphs 0221, 0242, 0251: set to zero).
	Regarding claim 8, Hannuksela discloses the video decoding method of claim 7, wherein when the inter-layer prediction constraint parameter is set to zero, the second layer is not used as a reference layer for decoding the first layer using inter-layer prediction (e.g. see paragraphs 0177, 0303, 0358: set of constraints; paragraphs 0221, 0242, 0251: set to zero).
	Regarding claim 9, Hannuksela discloses the video decoding method of claim 1, wherein an entry in an interlayer reference prediction (ILRP) list of the first picture is a reference picture in a reference layer having a temporal identifier that satisfies an inter-layer prediction constraint parameter that is applicable to the first layer and the reference layer (e.g. see paragraphs 0033, 0034: reference layers of the IRAP picture; Figs. 19a-19b, paragraphs 0291, 0322, 0323: reference layer picture).
	Regarding claim 10, Hannuksela discloses the video decoding method of claim 1, wherein each entry in an inter-layer reference prediction (ILRP) list of the first picture is either an intra random access point picture (IRAP) or a reference picture in a reference layer (e.g. see paragraphs 0021, 0033, 0034: reference layers of the IRAP picture; Figs. 19a-19b, paragraphs 0291, 0322, 0323: reference layer picture; also see paragraphs 0227, 0255, 0397: IRAP) having a temporal identifier that satisfies an inter-layer prediction constraint parameter that is applicable to the first layer and the reference layer (e.g. see paragraphs 0221, 0391: temporal identifier).
	Regarding claim 11, this claim is a video encoding method claim of a decoding version as applied to claim 1 above, wherein the method performs the same limitations (e.g. decoding performs the reverse processes of encoding) cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 12, this claim is an electronic apparatus comprising: a video decoder circuit claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Hannuksela discloses an electronic device for video encoding/decoding (see Figs. 1-2; paragraphs 0149, 0149) and video encoder/decoder (see Figs. 4 and 18).
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486